      Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 1 of 28 Pageid#:
                                         1624



                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF VIRGINIA
                                       CHARLOTTESVILLE DIVISION


          KIERAN RAVI BHATTACHARYA,                                 )
                                                                    )
                                Plaintiff,                          )
          v.                                                        )             Civil Action No.
                                                                    )        3:19-CV-00054-NRM-JCH
          JAMES B. MURRAY JR., et al.,                              )
                                                                    )
                                 Defendants.                        )
                                                                    )

                          MR. BHATTACHARYA’S FIRST DISCOVERY REQUESTS

                   Pursuant to Federal Rules of Civil Procedure 26, 33, 34, and 36, Plaintiff Kieran Ravi

        Bhattacharya hereby requests that Defendants, within thirty (30) days of service or such other time

        period as ordered by the Court and in accordance with the definitions and instructions below:

                          1.      respond to the following requests for documents (“Mr. Bhattacharya’s First

                   Document Requests”) by producing and permitting Bhattacharya, including his attorneys

                   and agents, to inspect and copy responsive documents at the offices of Foley & Lardner

                   LLP, Washington Harbour, 3000 K Street, N.W., Suite 600, Washington, D.C. 20007;

                          2.      admit the truth of the following requests for admission (“Mr. Bhattacharya’s

                   First RFAs”); and

                          3.      answer fully and separately, in writing and under oath, the following

                   interrogatories (“Mr. Bhattacharya’s Interrogatories”).

                                                    DEFINITIONS

                   For the purposes of Defendants’ answers to Mr. Bhattacharya’s First Document Requests,

        Mr. Bhattacharya’s First RFAs, and Mr. Bhattacharya’s Interrogatories (collectively, “Mr.

        Bhattacharya’s First Discovery Requests”) the following definitions shall apply:


                                                            1
4819-5370-8756.4
      Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 2 of 28 Pageid#:
                                         1625



                   1.   “Document(s)” means any and all documents, tangible things, and writings of any

        kind as defined in Rule 34 of the Federal Rules of Civil Procedure and Rule 1001 of the Federal

        Rules of Evidence, including the originals and all non-identical copies, whether different from the

        originals by reason of any notation made on such copies or otherwise, and includes, without

        limitation, agreements, purchase orders, invoices, receipts, accounting records, contracts, bills of

        lading, shipping records, correspondence, memoranda, notes, diaries, statistics, letters, telegrams,

        telex, faxes, minutes, contracts, reports, studies, statements, summaries, interoffice and intra-office

        Communications, notations of any sort of conversations, telephone calls, meetings or other

        Communications, computer printouts, tape recordings, audiotapes, videotapes, charts, graphs, and

        electronic, mechanical or electronic records, compact discs, computer discs, computer tapes,

        computer software, electronically stored media, and any other form of stored information.

                   2.   “Communication(s)” means any contact or exchange of information between two

        or more Persons, including, without limitation, by such means as electronic mail, letters,

        memoranda, reports, computer transmissions, text messages, instant messages, telegrams, telexes,

        and fax messages including all attachments to or enclosures therewith, and including transcriptions

        or summaries of conversations, voicemail messages or interviews.

                   3.   “Relating to” or “relate(s) to” are used in their broadest sense and means referring

        to, describing, evidencing, containing, supporting, rebutting, reflecting, refuting, negating,

        pertaining to, comprising, memorializing, identifying, verifying, and/or in any way involving or

        having a logical connection to the subject matter of the request, in whole or in part.

                   4.   “Identify” (with respect to Communications). When referring to Communications,

        “identify” means to state, to the extent known, the (i) name(s), address(es), and last known place(s)

        of employment of the parties to the Communication; (ii) the subject matter of the Communication;


                                                          2
4819-5370-8756.4
      Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 3 of 28 Pageid#:
                                         1626



        (iii) the location(s) of the Communication; (iv) the mode of Communication, (e.g., written, by

        telephone, meeting, etc.); and (v) the date of the Communication.

                   5.    “Identify” (with respect to Documents). When referring to Documents, “identify”

        means to state, to the extent known or reasonably ascertainable, the (i) type of Document; (ii) its

        general subject matter; (iii) the date of the Document; and (iv) its author(s), addressee(s), and

        recipient(s). If the foregoing information is not available, state whether it is (i) missing or lost, (ii)

        destroyed, (iii) transferred, voluntarily or involuntarily, to others, or (iv) otherwise disposed of

        and, in each instance, explain the circumstances surrounding the authorization for such disposition

        thereof and state the date or approximate date thereof.

                   6.    “Identify” (with respect to Persons). When referring to a person, “identify” means

        to state, to the extent known or reasonably ascertainable, the person’s full name and current or last

        known address. When referring to a natural person, “identify” means, additionally, to provide the

        individual’s present or last known place of employment. Once a person has been identified in

        accordance with the foregoing definition, only the name of that person need be listed in response

        to subsequent discovery requests calling for the identification of such person.

                   7.    “Person(s)” means any natural person, firm, association, organization, partnership,

        business, trust, corporation, or entity.

                   8.    “You” or “Your” refers to each of Defendants—the University Defendants, the

        UVA Med School Defendants, and the Individual Co-Conspirators—as those terms are defined

        herein.

                   9.    “Mr. Bhattacharya” refers to Plaintiff Kieran Ravi Bhattacharya.

                   10.   “Rector” refers to James B. Murray Jr., Rector of the Board of Visitors of the

        University of Virginia.


                                                            3
4819-5370-8756.4
      Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 4 of 28 Pageid#:
                                         1627



                   11.   “Vice Rector” refers to Whittington W. Clement, Vice Rector of the Board of

        Visitors of the University of Virginia.

                   12.   “UVA Med School” refers to the University of Virginia School of Medicine.

                   13.   “Members of the Board of Visitors of the University of Virginia” refers to Robert

        M. Blue; Mark T. Bowles; L.D. Britt, M.D., M.P.H.; Frank M. Conner III; Elizabeth M. Cranwell;

        Thomas A. Depasquale; Barbara J. Fried; John A. Griffin; Louis S. Haddad; Robert D. Hardie;

        Maurice A. Jones; Babur B. Lateef, M.D.; Angela Hucles Mangano; C. Evans Poston Jr.; James

        V. Reyes; and Peter C. Brunjes.

                   14.   “Ms. Fielding” refers to Melissa Fielding, Deputy Chief of Police of the University

        of Virginia.

                   15.   “Mr. Longo” refers to Timothy Longo, Sr., Interim Chief of Police of the University

        of Virginia.

                   16.   “Ms. Graham” means Gloria Graham, Esq., Former Associate Vice President,

        Safety and Security, of the University of Virginia.

                   17.   “University Defendants” refers to the Rector, Vice Rector, Members of the Board

        of Visitors of the University of Virginia, Mr. Longo, and Ms. Fielding.

                   18.   “Dean Densmore” refers to John J. Densmore, M.D., Ph.D., Associate Dean for

        Admissions and Student Affairs, University of Virginia School of Medicine.

                   19.   “Dr. Tucker” refers to Jim B. Tucker, M.D., Chair of the Academic Standards and

        Achievement Committee, University of Virginia School of Medicine.

                   20.   “UVA Med School Defendants” refers to Dean Densmore and Dr. Tucker.

                   21.   “Dean Peterson” refers to Christine Peterson, M.D., Assistant Dean for Medical

        Education, University of Virginia School of Medicine.


                                                          4
4819-5370-8756.4
      Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 5 of 28 Pageid#:
                                         1628



                   22.   “Professor Kern” refers to Nora Kern, M.D., Assistant Professor of Urology,

        University of Virginia School of Medicine.

                   23.   “Professor Rasmussen” refers to Sara K. Rasmussen, M.D., Ph.D., Associate

        Professor, University of Virginia School of Medicine.

                   24.   “Individual Co-Conspirators” refers to Dean Peterson, Professor Kern, and

        Professor Rasmussen collectively.

                   25.   “Sean Reed” means Sean W. Reed, M.D., Associate Professor of the University of

        Virginia School of Medicine.

                   26.   “Dean Canterbury” means Randolph J. Canterbury, M.D., Senior Associate Dean

        for Education at UVA Med School.

                   27.   “Panel Discussion” refers to the October 25, 2018 panel discussion on

        “microaggression” sponsored by the newly formed UVA Med School chapter of the American

        Medical Women’s Association.

                   28.   “Defendants” refer to the University Defendants, the UVA Med School

        Defendants, and the Individual Co-Conspirators collectively.

                   29.   “ASAC” or the “Committee” refers to UVA Med School’s Academic Standards

        and Achievement Committee.

                   30.   “Policy” means UVA Med School’s Policy on Academic and Professional

        Enhancement.

                   31.   “Professionalism Concern Card” has the meaning set forth in the Policy.

                   32.   The “First Professionalism Concern Card” means the May 4, 2018 10:52 a.m.

        Professionalism Concern Card against Mr. Bhattacharya attached as Exhibit 10 to the First

        Amended Complaint.


                                                         5
4819-5370-8756.4
      Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 6 of 28 Pageid#:
                                         1629



                   33.   The “Second Professionalism Concern Card” means the October 25, 2018 9:04 p.m.

        Professionalism Concern Card against Mr. Bhattacharya attached as Exhibit 13 to the First

        Amended Complaint.

                   34.   “Dr. Hsu” means Angel Hsu, M.D., formerly a student at UVA Med School.

                   35.   “Person(s)” means any natural person, firm, association, organization, partnership,

        business, trust, corporation, or entity.

                   36.   “You” or “Your” refers to each of Defendants—the University Defendants, the

        UVA Med School Defendants, and the Individual Co-Conspirators—as those terms are defined

        herein.




                                                         6
4819-5370-8756.4
      Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 7 of 28 Pageid#:
                                         1630



                                                 INSTRUCTIONS

                   1.    Mr. Bhattacharya’s First Discovery Requests shall be deemed to seek responses as

        of the date hereof and shall also be deemed to be continuing pursuant to Rule 26(e) of the Federal

        Rules of Civil Procedure so as to require further and supplemental responses such that if additional

        information relating in any way to Mr. Bhattacharya’s First Discovery Requests becomes known

        to You that in any way modifies your responses to Mr. Bhattacharya’s First Discovery Requests

        up to and including the time of trial, You shall immediately furnish to Bhattacharya your revised

        responses incorporating all such modification(s).

                   2.    If Defendants claim that any one of Mr. Bhattacharya’s First Discovery Requests

        is overly broad, unduly burdensome, irrelevant, or otherwise objectionable, You must specifically

        state the nature of your objection and all grounds therefor. You must respond to that portion of

        the discovery request which is unobjectionable and specifically identify the respect in which the

        discovery request is allegedly overly broad, unduly burdensome, irrelevant, or otherwise

        objectionable.

                   3.    When any copy of any Document responsive to Mr. Bhattacharya’s First Discovery

        Requests is not identical to the original or any copy thereof by reason of any notes, comments,

        markings, alterations, or material contained thereon, deleted therefrom, or attached thereto, or

        otherwise, all such non-identical copies shall also be produced.

                   4.    Documents shall be produced in all respects as they are maintained in the ordinary

        course of business, including file folders or other identifying information, and identified or

        segregated to correspond to the particular numbered request to which they are considered

        responsive.




                                                         7
4819-5370-8756.4
      Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 8 of 28 Pageid#:
                                         1631



                   5.   If any Document or information is withheld on the basis of a claim of privilege or

        immunity, within the time required by Rule 26(C), with respect to each such Document,

        communication, or other information, state (i) the date of the Document or Communication for

        which privilege or immunity is claimed, (ii) the author(s) and recipient(s) of the Document or the

        parties to the Communication for which privilege or immunity is claimed, (iii) the nature of the

        claimed privilege or immunity, (iv) the nature of the information for which privilege or immunity

        is claimed, and (v) the specific number(s) of Mr. Bhattacharya’s First Discovery Requests to which

        the document is responsive.

                   6.   If any Document the production or identification of which is required by

        Bhattacharya’s First Discovery Requests has been destroyed, discarded, or lost, or is no longer in

        existence or within Your possession, custody, or control, provide the following information: (i)

        the date of the Document (or if the precise date is not known or ascertainable, the best

        approximation thereof); (ii) its title; (iii) the name and position of each Person who prepared or

        assisted in preparing the Document; (iv) the name and position of each Person to whom the

        Document was addressed or who has seen, has had possession or custody of, or has received

        disclosure of the contents of the Document or any copy thereof; (v) the subject matter of the

        Document; the (vi) specific number(s) of Mr. Bhattacharya’s First Discovery Requests to which

        the Document would have been responsive; (vii) the date it was destroyed, discarded, or lost or

        when it otherwise left Your possession, custody, or control; (viii) the method of and reason for its

        destruction, discard, or loss, if any; (ix) the identity of the Document’s last custodian and of each

        person responsible for the Document’s destruction, discard, or loss, if any; and (x) the identity of

        any person whom you reasonably believe has, had, or may have present possession, custody, or

        control of the Document.


                                                         8
4819-5370-8756.4
      Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 9 of 28 Pageid#:
                                         1632



                   7.     If you cannot answer an interrogatory in full after exercising due diligence to secure

        the information, answer to the extent possible and explain Your inability to provide a complete

        answer and state whatever information or knowledge You have about the unanswered portion of

        any interrogatory.

                   8.     For each of Mr. Bhattacharya’s First RFAs that You do not admit in full, You must

        specifically admit all elements of that request for admission that can be admitted and qualify or

        deny the remainder.

                   9.     If You cannot truthfully admit or deny one or more of Mr. Bhattacharya’s First

        RFAs due to a lack of information or knowledge, You must certify that You have made a

        reasonable inquiry and that the information both known by and available to You is insufficient to

        enable You to admit or deny the request for admission.

                   10.    If You fail to admit any of Mr. Bhattacharya’s First RFAs the truth of which is later

        proven by Mr. Bhattacharya, pursuant to Federal Rule of Civil Procedure 37(c)(2), Mr.

        Bhattacharya will be entitled to recover his reasonable expenses, including attorneys’ fees,

        incurred in making such proof.

                   11.    Unless otherwise specified, the “Relevant Time Period” for Mr. Bhattacharya’s

        First Discovery Requests is August 4, 2016 through February 3, 2020.



                                         REQUESTS FOR PRODUCTION

        Document Request No. 1:

                   All Documents identified in response to Mr. Bhattacharya’s Interrogatories and Mr.

        Bhattacharya’s First RFAs.

        Document Request No. 2:

                   All Communications between any Defendant and Mr. Bhattacharya.
                                                            9
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 10 of 28 Pageid#:
                                         1633



        Document Request No. 3:

                   All Communications and other Documents in which Mr. Bhattacharya is named.

        Document Request No. 4:

                   Communications between or among UVA Med School students, faculty, and

        administration and with anyone else relating to Mr. Bhattacharya’s statements and conduct

        during the November 2016 election town halls at UVA Med School, including such

        communications to which any one of the following Persons was a party: Dean Peterson and Dean

        Canterbury.

        Document Request No. 5:

                   Communications between or among UVA Med School students, faculty, and

        administration and with anyone else relating to Mr. Bhattacharya’s statements and conduct

        during the October 25, 2018 AMWA Microaggression Panel Discussion, including such

        communications to which any one of the following Persons was a party:

                         a.     John T. (“J.T.”) Morgan;

                         b.     Dean Densmore;

                         c.     Joanne C. Mendoza, M.D.;

                         d.     Yusuf Ali;

                         e.     Elizabeth B. Bradley, Ph.D.

                         f.     Anonymous Student #1 referenced in Plaintiff’s Initial Disclosures;

                         g.     Anonymous Student #2 referenced in Plaintiff’s Initial Disclosures;

                         h.     Dr. Tucker;

                         i.     Dean Peterson;

                         j.     Dr. Hsu;


                                                           10
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 11 of 28 Pageid#:
                                         1634



                          k.     Professor Rasmussen;

                          l.     Professor Kern;

                          m.     Catherine L. (“Katie”) Richard, LPC;

                          n.     Associate Dean Mason;

                          o.     Brielle Gerry, M.D.;

                          p.     Assistant Dean Thomas; and

                          q.     Dean Canterbury.

        Document Request No. 6:

                   UVA Med School’s Policy on Academic and Professional Enhancement (the “Policy).

        Document Request No. 7:

                   Dean Canterbury’s Communications:

                          a.     with UVA Med School students, faculty, and administration relating to

                   Mr. Bhattacharya’s statements and conduct during the November 2016 election town

                   halls at UVA Med School;

                          b.     with UVA Med School students, faculty, and administration relating to

                   Mr. Bhattacharya’s statements relating to Mr. Bhattacharya’s statements and conduct

                   during the October 25, 2018 AMWA Microaggression Panel Discussion;

                          c.     relating to Mr. Bhattacharya; and

                          d.     with Mr. Bhattacharya, including a November 27, 2018 email.

        Document Request No. 8:

                   Assistant Dean Thomas’s Communications:

                          a.     relating to Mr. Bhattacharya’s statements and conduct during the

                   November 2016 election town halls at UVA Med School;


                                                          11
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 12 of 28 Pageid#:
                                         1635



                          b.     relating to Mr. Bhattacharya’s statements and conduct during the October

                   25, 2018 AMWA Microaggression Panel Discussion;

                          c.     with and among ASAC members relating to Mr. Bhattacharya;

                          d.     relating to the November 14, 2018 ASAC Meeting;

                          e.     relating to the November 28, 2018 ASAC Meeting; and

                          f.     relating to the presence of University of Virginia police at the November

                   28, 2018 ASAC Meeting.

        Document Request No. 9:

                   Communications requesting the presence of University of Virginia Police at the

        November 28, 2018 ASAC Meeting.

        Document Request No. 10:

                   All Documents and Communications relating to the October 26, 2018 3:11 p.m. Listening

        post – General Evaluation and the October 26, 2018 4:59 p.m. Listening post – General

        Evaluation, including Documents sufficient to Identify the Person(s) responsible for such

        postings.

        Document Request No. 11:

                   Communications that Dean Densmore had with UVA Med School students, faculty, and

        administration and with anyone else relating to Mr. Bhattacharya’s statements and conduct

        during the October 25, 2018 AMWA Microaggression Panel Discussion.

        Document Request No. 12:

                   Communications between or among UVA’s Med School students, faculty, and

        administration and with anyone else relating to Mr. Bhattacharya’s medical history and medical




                                                          12
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 13 of 28 Pageid#:
                                         1636



        treatment, including such communications to which any one of the following Persons was a

        party: Dean Peterson, Dean Densmore, Dean Canterbury, and Dr. Hsu.

        Document Request No. 13:

                   Communications that Dean Densmore had with UVA Med School students, faculty, and

        administration and with anyone else relating to Mr. Bhattacharya’s medical history and medical

        treatment.

        Document Request No. 14:

                   Dean Densmore’s Communications with Mr. Bhattacharya, including:

                          a.     Dean Densmore’s October 26, 2018 email to Mr. Bhattacharya;

                          b.     Dean Densmore’s meetings with Mr. Bhattacharya on November 1, 2018,

                          November 14, 2018, and November 19, 2018;

                          c.     Dean Densmore’s email exchanges with Mr. Bhattacharya on November

                          14, 2018, November 15, 2018, November 16, 2018, November 18-19, 2018,

                          November 26, 2018, November 27, 2018, December 4, 2018 – January 3, 2019,

                          and July 12, 2019.

        Document Request No. 15:

                   Any audio or video recordings of the Communications referenced in the foregoing

        Document Requests No. 14.

        Document Request No. 16:

                   Dean Densmore’s Communications with UVA Med School students, faculty, and

        administration and with anyone else relating to Mr. Bhattacharya.




                                                         13
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 14 of 28 Pageid#:
                                         1637



        Document Request No. 17:

                   Communications with and within the University of Virginia Medical Center and

        Counseling and Psychological Services (“CAPS”) relating to Mr. Bhattacharya, including the

        statements attributed to him by Catherine Richard on November 14, 2018.

        Document Request No. 18:

                   Documents sufficient to show the following with respect to UVA Med School’s

        Academic Standards and Achievement Committee (“ASAC”):

                          a.      Any guidelines, policies, or compliance training with respect to the First

                   Amendment;

                          b.      Any guidelines, policies, or compliance training with respect to due

                   process; and

                          c.      Any guidelines, policies, or compliance training with respect to the use of

                   “counseling,” psychological evaluation, and medication for students who express views

                   on social or political topics contrary to those of other students, faculty, and administration

                   at UVA Med School.

        Document Request No. 19:

                   Communications with and among ASAC members relating to Mr. Bhattacharya, the

        October 25, 2018 AMWA Microaggression Panel Discussion, and Dr. Hsu.

        Document Request No. 20:

                   All Documents related to any discussion of Mr. Bhattacharya at the November 14, 2018

        ASAC Meeting.




                                                            14
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 15 of 28 Pageid#:
                                         1638



        Document Request No. 21:

                   All Documents related to any discussion of Mr. Bhattacharya at the November 28, 2018

        ASAC meeting.

        Document Request No. 22:

                   All Documents related to the November 29, 2018 Suspension Letter attached as Exhibit

        53 to the First Amended Complaint

        Document Request No. 23:

                   All Documents and Communications relating to the formation and activities of the UVA

        Med School Chapter of the American Medical Women’s Association (“AMWA”).

        Document Request No. 24:

                   All Documents and Communications relating to the October 25, 2018 AMWA

        Microaggression Panel Discussion.

        Document Request No. 25:

                   All Documents and Communications relating to the First Professionalism Concern Card.

        Document Request No. 26:

                   All Documents and Communications relating to the Second Professionalism Concern

        Card.

        Document Request No. 27:

                   All Documents related to Dean Peterson’s Communications with Dean Densmore,

        Professor Kern, Professor Rasmussen, Dr. Hsu, and others relating to Mr. Bhattacharya and her

        interactions with Mr. Bhattacharya—including her October 25, 2018 email exchange with Mr.

        Bhattacharya, her October 31, 2018 meeting with Mr. Bhattacharya, and a potential November

        19, 2018 meeting with Mr. Bhattacharya.


                                                         15
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 16 of 28 Pageid#:
                                         1639



        Document Request No. 28:

                   All Documents and Communications related to the Professionalism Concern Card that

        Dean Peterson lodged with respect to Dr. Hsu, including Documents and Communications

        related to the conduct at issue and the extent to which UVA Med School provided notice to Dr.

        Hsu of the issuance of the Professionalism Concern Card and discussed it with her as required by

        the Policy.

        Document Request No. 29:

                   Dean Densmore’s Communications with Dr. Hsu relating to:

                          a.       Dr. Hsu’s unauthorized performance of a medical procedure on Mr.

                   Bhattacharya;

                          b.       Dr. Hsu’s personal relationship with Mr. Bhattacharya;

                          c.       Mr. Bhattacharya’s political views;

                          d.       the October 25, 2018 AMWA Microaggression Panel Discussion;

                          e.       discussions of Mr. Bhattacharya by ASAC; and

                          f.       efforts to have Mr. Bhattacharya evaluated by CAPS or a psychiatrist or

                   involuntarily committed.

        Document Request No. 30:

                   All Documents and Communications related to:

                          a.       Dr. Hsu’s performance of an unauthorized medical procedure on Mr.

                   Bhattacharya;

                          b.       Mr. Bhattacharya’s decision to break up with Dr. Hsu the night before the

                   October 25, 2018 AMWA Microaggression Panel Discussion and Dr. Hsu’s subsequent

                   statements that she had broken up with him;


                                                           16
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 17 of 28 Pageid#:
                                         1640



                           c.     Dr. Hsu’s communications with Dean Peterson, other Defendants, and

                   others relating to Mr. Bhattacharya, the October 25, 2018 AMWA Microaggression Panel

                   Discussion, Mr. Bhattacharya’s mental state, and ASAC meetings and deliberations

                   involving Mr. Bhattacharya;

                           d.     Dean Peterson’s text messages to Dr. Hsu the evening of November 28,

                   2018;

                           e.     whether Dr. Hsu’s cooperation with Dr. Peterson would result in Mr.

                   Bhattacharya merely being suspended rather than expelled from UVA Med School;

                           f.     Dr. Hsu’s efforts to obtain an ex parte preliminary protective order against

                   Mr. Bhattacharya—including Dr. Peterson’s attempt to involve herself in judicial

                   proceedings initiated by Dr. Hsu; and

                           g.     Dr. Hsu’s Communications with Dean Peterson relating to Dean

                   Peterson’s attempt to submit a letter on September 20, 2019 in support of Dr. Hsu’s

                   efforts to obtain a two-year final protective order against Mr. Bhattacharya.

        Document Request No. 31:

                   All Documents and Communications related to:

                           a.     Ms. Richard’s November 14, 2018 “evaluation” of Mr. Bhattacharya for

                   purposes of determining whether—following complaints about Mr. Bhattacharya’s

                   statements and conduct during the October 25, 2018 AMWA Microaggression Panel

                   Discussion—an Emergency Custody Order (“ECO”) should be issued requiring Mr.

                   Bhattacharya’s immediate psychiatric hospitalization;




                                                           17
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 18 of 28 Pageid#:
                                         1641



                          b.     The allegedly “sexist, demeaning remarks” that Mr. Bhattacharya made to

                   Ms. Richard during the November 14, 2018 “evaluation” that, in Ms. Richard’s

                   professional judgment, warranted an ECO;

                          c.     The basis for Ms. Richard’s November 14, 2018 report that Dr. Hsu was

                   “adamant that there were no safety concerns” involving Mr. Bhattacharya;

                          d.     Ms. Richard’s threats to report Mr. Bhattacharya to Dean Densmore if Mr.

                   Bhattacharya would not complete his November 14, 2018 “counseling” session with her;

                   and

                          e.     Ms. Richard’s involvement in judicial proceedings initiated by Dr. Hsu

                   against Mr. Bhattacharya.

        Document Request No. 32:

                   All Documents related to Assistant Dean Mason’s November 14, 2018 “evaluation” of

        Mr. Bhattacharya for purposes of determining whether—following complaints about Mr.

        Bhattacharya’s statements and conduct during the October 25, 2018 AMWA Microaggression

        Panel Discussion—an “Emergency Custody Order” should be issued requiring Mr.

        Bhattacharya’s immediate psychiatric hospitalization.

        Document Request No. 33:

                   All Documents related to the November 27, 2018 e-mail from Karen L. Painter to Mr.

        Bhattacharya encouraging him to be evaluated by CAPS.

        Document Request No. 34:

                   All Documents and Communications relating to Dr. Moak’s relationship with and

        evaluation of Mr. Bhattacharya as his Clinical Performance Development (CPD) mentor during

        the Spring 2018 semester.


                                                         18
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 19 of 28 Pageid#:
                                         1642



        Document Request No. 35:

                   All Documents and Communications relating to the factual basis for the November 14,

        2018 1:24 p.m. notes by Lindsay N. Carlson, M.D. in Mr. Bhattacharya’s medical records to

        substantiate his involuntary hospitalization following the Emergency Custody Order signed by

        Catherine Richard, LPC—including the “sexist, demeaning remarks” that Mr. Bhattacharya

        allegedly made to Ms. Richard to which Dr. Carlson referred.

        Document Request No. 36:

                   All Documents and Communications relating to Dr. Carlson’s decision to rapidly

        tranquilize Mr. Bhattacharya during the November 14, 2018 Emergency Custody Order

        proceeding for refusing testing.

        Document Request No. 37:

                   All Documents and Communications relating to the “treatment” that Mr. Bhattacharya

        received from Katherine Murray, M.D. during Mr. Bhattacharya’s November 14 -16, 2020

        involuntary hospitalization following his November 14, 2018 “evaluation” by Catherine L.

        Richard.

        Document Request No. 38:

                   All Documents and Communications relating to the November 15, 2018 correspondence

        to the Special Justice that Mr. Bhattacharya dictated and that Nurse Courtney Schempp

        transcribed.

        Document Request No. 39:

                   All Documents and Communications relating to the November 19, 2018 “treatment” of

        Mr. Bhattacharya by Margaret K. Sande, M.D.




                                                         19
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 20 of 28 Pageid#:
                                         1643



        Document Request No. 40:

                   All Documents and Communications relating to the information obtained from Dr. Hsu

        and Mr. Bhattacharya’s mother on which Drs. Stafford, Rosen, and Wolfe based their November

        19, 2019 assessment of Mr. Bhattacharya.

        Document Request No. 41:

                   All Documents and Communications relating to Dr. Stafford’s decision to rapidly

        tranquilize Mr. Bhattacharya during the November 19, 2018 Emergency Custody Order

        proceeding for refusing testing.

        Document Request No. 42:

                   All Documents and Communications relating to the factual basis for Dr. Wolfe’s

        November 19, 2018 claim that lack of bed availability necessitated Mr. Bhattacharya’s transfer

        from the University of Virginia Medical Center Emergency Department to Poplar Springs

        Hospital in Petersburg, Virginia.

        Document Request No. 43:

                   All Documents and Communications relating to the “No Trespass Order” issued by the

        University of Virginia Police against Mr. Bhattacharya.

        Document Request 44:

                   All Documents and Communications relating to any “No Trespass Order” issued by the

        University of Virginia Police against anyone in 2017, 2018, or 2019.

        Document Request No. 45:

                   Mr. Longo’s Communications relating to Mr. Bhattacharya.

        Document Request No. 46:

                   Ms. Fielding’s Communications relating to Mr. Bhattacharya.


                                                         20
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 21 of 28 Pageid#:
                                         1644



        Document Request No. 47:

                   Ms. Fielding’s Communications with Mr. Bhattacharya—including telephone

        conversations on December 30, 2018, January 15, 2019, July 13, 2019, and July 18, 2019, and

        correspondence and email exchanges on January 2, 2019, January 3, 2019, January 15, 2019,

        July 13, 2019, and July 18, 2019.

        Document Request No. 48:

                   All Documents reflecting any Communications by Mr. Bhattacharya in the unspecified

        “chat room” referenced in Ms. Fielding’s July 18, 2019 e-mail to Mr. Bhattacharya.

        Document Request No. 49:

                   Ms. Graham’s Communications relating to Mr. Bhattacharya.

        Document Request No. 50:

                   Ms. Graham’s Communications with Mr. Bhattacharya.

        Document Request No. 51:

                   Documents sufficient to show the identity of the department, office, or Person(s) to which

        or to whom the following telephone numbers were assigned in 2019: 434-924-6303, 434-243-

        3609, and 434-243-3610.

        Document Request No. 52:

                   All Documents related to telephone calls to Mr. Bhattacharya’s father or mother from

        434-924-6303.

        Document Request No. 53:

                   All Documents related to telephone calls to Mr. Bhattacharya’s father or mother from

        434-243-3609.




                                                           21
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 22 of 28 Pageid#:
                                         1645



        Document Request No. 54:

                   All Documents related to telephone calls to Mr. Bhattacharya’s father or mother from

        434-243-3610.

        Document Request No. 55:

                   Documents and Communications relating to Defendants’ insistence that Mr. Bhattacharya

        be required to:

                          a.      submit routine bloodwork to UVA Med School to demonstrate satisfactory

                   concentrations of lithium in his blood as a prerequisite for the opportunity to re-enroll at

                   UVA Med School in August 2019; and

                          b.      sign a limited confidentiality agreement to prevent Mr. Bhattacharya from

                   publicly disclosing the foregoing requirement.

        Document Request No. 56:

                   Documents sufficient to show UVA Med School policies and procedures relating to the

        attendance at ASAC meetings involving academic or professional discipline by UVA Med

        School administrators who are not voting members of ASAC.

        Document Request No. 57:

                   Documents sufficient to show UVA Med School policies and procedures relating to the

        attendance at ASAC meetings involving academic or professional discipline by UVA Med

        School faculty members who are not voting members of ASAC.

        Document Request No: 58:

                   Documents sufficient to show UVA Med School policies and procedures relating to the

        attendance at ASAC meetings involving academic or professional discipline by UVA Med

        School students who are not voting members of ASAC.


                                                            22
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 23 of 28 Pageid#:
                                         1646



        Document Request No: 59:

                   All Documents on which UVA Med School bases its claim that it can condition a

        student’s continuing attendance on submission to mental health evaluation and counseling.

        Document Request No. 60:

                   All Documents and Communications relating to the “medical clearance process”

        referenced in Dean Canterbury’s November 27, 2018 email to Mr. Bhattacharya.

        Document Request No. 61:

                   Documents sufficient to show the purpose of the “Technical Standards Committee” and

        to Identify its members during the Relevant Time Period.

        Document Request No. 62:

                   Documents sufficient to show Mr. Bhattacharya’s alleged violations of behavioral

        standards upon which ASAC based its decision to suspend Mr. Bhattacharya at its November 28,

        2018 meeting.

        Document Request No. 63:

                   All Documents related to the November 18, 2018 telephone call from Mr. Bhattacharya

        at 803-344-9928 to the UVA Med School “Dean on Call” at 434-924-0000 regarding Dr. Hsu’s

        stalking of Mr. Bhattacharya.

        Document Request No. 64:

                   All Documents related to the November 14, 2018 through November 21, 2018 telephone

        conversations between Roxanne Bhattacharya and various individuals at the University of

        Virginia (including the University of Virginia Medical Center and UVA Med School).




                                                          23
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 24 of 28 Pageid#:
                                         1647



                                         REQUESTS FOR ADMISSION

        Request for Admission No. 1:

                   UVA Med School’s Policy on Academic and Professional Enhancement states: “Any

        breach of professionalism resulting in a recorded observation, e.g., Professionalism Concern

        Card, letter, written report, etc., must be addressed with the student by their [sic] college dean

        and documentation of the discussion must be recorded.”

        Answer:



        Request for Admission No. 2:

                   Before November 28, 2018, UVA Med School did not notify Mr. Bhattacharya of the

        existence or issuance of the First Professionalism Concern Card.

        Answer:



        Request for Admission No. 3:

                   Before November 28, 2018, UVA Med School did not discuss the First Professionalism

        Concern Card with Mr. Bhattacharya.

        Answer:



        Request for Admission No. 4:

                   Before November 28, 2018, UVA Med School did not document any discussion with Mr.

        Bhattacharya of the First Professionalism Concern Card.

        Answer:




                                                         24
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 25 of 28 Pageid#:
                                         1648



        Request for Admission No. 5:

                   Before November 28, 2018, UVA Med School did not notify Mr. Bhattacharya of the

        existence or issuance of the Second Professionalism Concern Card.

        Answer:



        Request for Admission No. 6:

                   Before November 28, 2018, UVA Med School did not discuss the Second

        Professionalism Concern Card with Mr. Bhattacharya.

        Answer:



        Request for Admission No. 7:

                   Before November 28, 2018, UVA Med School did not document any discussion with Mr.

        Bhattacharya of the Second Professionalism Concern Card.

        Answer:



        Request for Admission No. 8:

                   In October and November 2018, UVA Med School did not permit members of ASAC

        who submitted a Professionalism Concern Card from participating as a voting member of ASAC

        on matters involving discipline relating to the subject of such Professionalism Concern Card.

        Answer:




                                                        25
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 26 of 28 Pageid#:
                                         1649



        Request for Admission No. 9:

                   General Policies III.A. of the ASAC Operating Procedures states as follows:

                          Official votes may be taken when a quorum (greater than 50% of
                          voting members) is present. All motions, except for a motion for
                          dismissal, are passed by majority of voting members present. A
                          motion for dismissal requires a two-thirds majority of voting
                          members present. ASAC members with a conflict of interest
                          regarding a particular student shall recuse themselves from voting
                          or participating in discussions or deliberations pertaining to the
                          student, and shall absent themselves during any such discussions or
                          deliberations. Conflicts of interest include, but are not limited to, a
                          family relationship; a coaching, mentorship or advisory
                          relationship; a doctor-patient relationship; a business associate; a
                          close personal or working relationship with a student’s family
                          member; or any other relationship that might be construed as
                          compromising the committee member’s objectivity in any manner.


        Answer:



                                                INTERROGATORIES

        Interrogatory No. 1:

                   1.     With respect to any of Mr. Bhattacharya’s First RFAs the truth of which You deny,

        in whole or in part:

                          a.     Identify all facts upon which Your denial is based;

                          b.     Identify all Documents upon which Your denial is based; and

                          c.     Identify all Persons having knowledge of the factual basis for your denial.

        Answer:




                                                            26
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 27 of 28 Pageid#:
                                         1650



        Dated: June 1, 2021                  Respectfully submitted,

                                             KIERAN RAVI BHATTACHARYA

                                             By: /s/ Michael J. Lockerby
                                                     Counsel


                                                Michael J. Lockerby (VSB No. 24003)
                                                Whitney Swart (admitted pro hac vice)
                                                FOLEY & LARDNER LLP
                                                Washington Harbour
                                                3000 K Street, N.W., Suite 600
                                                Washington, D.C. 20007-5109
                                                Telephone: (202) 672-5300
                                                Facsimile: (202) 672-5399
                                                Email: mlockerby@foley.com
                                                Email: wswart@foley.com


                                             Counsel for Plaintiff, Kieran Ravi
                                             Bhattacharya




                                           27
4819-5370-8756.4
     Case 3:19-cv-00054-NKM-JCH Document 185-2 Filed 09/09/21 Page 28 of 28 Pageid#:
                                         1651



                                           CERTIFICATE OF SERVICE

                   I hereby certify that a true and correct copy of MR. BHATTACHARYA’S FIRST

        DISCOVERY REQUESTS was served on the following counsel of record, on this 1st day of

        June, 2021, via electronic mail:

                         Madeline M. Gibson, Esq.,
                         Assistant Attorney General
                         Calvin C. Brown, Esq.,
                         Assistant Attorney General
                         Office of the Attorney General
                         Commonwealth of Virginia
                         202 North Ninth Street
                         Richmond, Virginia 23219
                         Email: mgibson@oag.state.va.us
                         Email: cbrown@oag.state.va.us


                                                                /s/ Michael J. Lockerby
                                                                Michael J. Lockerby




                                                          1
4819-5370-8756.4
